38 N.Y.2d 895 (1976)
Travelers Indemnity Company, Appellant,
v.
Central Trust Company of Rochester, Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Decided February 12, 1976.
Brennan, Centner, Palermo & Blauvelt for appellant.
Woods, Oviatt, Gilman, Sturman & Clarke for respondent.
Appeal dismissed, without costs, by the Court of Appeals sua sponte upon the ground that the order appealed from involves questions of discretion of the type not reviewable by the Court of Appeals.